     Case 20-40313         Doc 79     Filed 07/01/20 Entered 07/01/20 09:31:00             Desc Main
                                        Document     Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS


In re:                                                                        Chapter 13

PATRICK D. HAYES JR. and                                               Case No. 20-40313-CJP
KAREN J. O’BRIEN-HAYES
     Debtors



    DEBTORS’ OBJECTION TO PROOF OF CLAIM #16 of U.S. BANK NATIONAL
ASSOCIATION AS TRUSTEE FOR ASSET BACKED SECURITIES CORPORATION HOME
 EQUITY LOAN TRUST 2004-HE8, ASSET BACKED PASS-THROUGH CERTIFICATES,
                           SERICES 2004-HE8

         NOW COME THE DEBTORS and objects pursuant to Fed. R. Bankr. P. 3007 and L.R. 3007-1

to Claim #16, U.S. BANK NATIONAL ASSOCIATION as Trustee for Asset Backed Securities

Corporation Home Equity Loan Trust 2004-HE8, Asset Backed Pass-Through Certificates, Serices

2004-HE8 for the reasons set forth below.

                                   I. Factual Background of Objection

1.       Debtors filed a skeletal Chapter 13 petition on March 2, 2020 to stop a foreclosure on their

         home at 18 Maplewood Ave. in Marlborough.

2.       Debtors also own a three-family rental property at 88 East Street in Fitchburg. The property is

         fully rented and generating sufficient rental income to make the mortgage loan payment and

         contribute to debtors’ ability to make plan payments. Although the loan had been modified in

         2017, at the time of filing their petition, debtors believed that the loan was contractually

         current. There had not been notified of any payment arrears or escrow shortages.

3.       Claimant, U.S. Bank, N.A., filed a proof of claim on April 14, 2020 asserting a secured claim

         for $239,918.53 in total, including $10,463.85 in alleged pre-petition arrears.

4.       The Proof of Claim asserts that there is an “escrow deficiency for funds advanced” of

         $6,494.91; and a “projected escrow shortage” of 1,680.62.
